         Case 4:20-cv-02078-MWB Document 36 Filed 11/10/20 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DONALD J. TRUMP FOR                                No. 4:20-CV-02078
PRESIDENT, INC., et al.,
                                                   (Judge Brann)
             Plaintiffs,

        v.

KATHY BOOCKVAR, et al.,

             Defendants.

                                     ORDER

        AND NOW, this 10th day of November 2020, IT IS HEREBY ORDERED

that:

        1.   Defendant Kathy Boockvar’s motion to transfer the action to the

             Harrisburg Division of the Middle District of Pennsylvania (Doc. 25)

             is DENIED.

        2.   The motion to join in Defendant Boockvar’s motion to transfer, filed

             by multiple Defendants (Doc. 28), is DENIED AS MOOT.

        3.   Testimony by witnesses, if it becomes necessary, may be provided

             either in-person or virtually, in order to accommodate those witnesses.

                                             BY THE COURT:



                                             s/ Matthew W. Brann
                                             Matthew W. Brann
                                             United States District Judge
